Name: Commission Regulation (EEC) No 2220/90 of 30 July 1990 amending Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/28 Official Journal of the European Communities 31 . 7 . 90 COMMISSION REGULATION (EEC) No 2220/90 of 30 July 1990 amending Regulation (EEC) No 646/86 fixing the export refunds on wine Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 1984/90 (4), fixed the export refunds on wine ; Whereas alignment of Spanish prices and those of the Community of Ten continues although at different rates according to product category ; whereas in order to continue to guarantee balanced conditions of competition between Spanish operators and those of the other Member States certain refunds applicable in Spain must be adjusted ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 23. 5 . 1990, p. 19 . ( ¢') OJ No L 60, 1 . 3 . 1986, p. 46. h OJ No L 179, 12. 7. 1990, p. 21 . 31 . 7 . 90 Official Journal of the European Communities No L 202/29 ANNEX Product code Forexport to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain \ ECU/% vol/hl 2009 60 11 100 0 01 ; 02 ; 03 1,30 1,10 200960 19 100 (2) 01 ; 02 ; 03 1,30 1,10 2009 60 51 100 (2) 01 ; 02 ; 03 1,30 1,10 2009 60 71 100 (2) 01 ; 02 ; 03 1,30 1,10 ECU/hl 2204 21 25 110 02 ; 03 5,50  ECU/% vol/hl 2204 21 25 130 02 ; 03 0,80  2204 21 25 190 02 03 1,80 1,65 1,50 1,30 ECU/hl 2204 21 25 910 02 ; 03 5,50  1 ECU/% vol/hl 2204 21 29 130 02 ; 03 0,80  2204 21 29 190 02 03 1,80 1,65 1,67 1,52 ECU/hl 2204 21 35 110 02 ; 03 5,50  ECU/% vol/hl 2204 21 35 130 02 ; 03 0,80  2204 21 35 190 02 03 1,80 1,65 1,50 1,30 2204 21 39 130 02 ; 03 0,80  2204 21 39 190 02 03 1,80 1,65 1,67 1,52 ECU/hl 2204 21 49 910 02 ; 03 17,25  - 2204 21 59 910 02 ; 03 17,25  2204 29 25 110 02 ; 03 5,50  ECU/% vol/hl 2204 29 25 130 02 ; 03 0,80 .  2204 29 25 190 02 03 1,80 1,65 1,50 1,30 No L 202/30 Official Journal of the European Communities 31 . 7. 90 Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain ' ECU/hl 2204 29 25 910 02 ; 03 5,50  ECU/% vol/hl 2204 29 29 130 02 ; 03 0,80 2204 29 29 190 02 03 1,80 1,65 1,67 1,52 || ECU/hl 2204 29 35 110 02 ; 03 5,50  ECU/% vol/hl 2204 29 35 1 30 02 ; 03 0,80 2204 29 35 190 02 03 1,80 1,65 1,50 1,30 2204 29 39 130 02 ; 03 0,80  2204 29 39 190 02 03 1,80 1,65 1,67 1,52 ECU/hl 2204 29 49 910 02 ; 03 17,25 2204 29 59 910 02 ; 03 17,25  ECU/% vol/hl 2204 30 91 100 (*) 01 ; 02 ; 03 1,30  1,10 2204 30 99 100 (2) 01 ; 02 ; 03 1,30 1,10 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly excluded under 03 ; 03 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, as extended by Regulation (EEC) No 634/89 (OJ No L 70, 14. 3. 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Democratic Republic of Germany,  Israel, /  Morocco,  Switzerland,  Tunisia,  Turkey,  Yugoslavia, and Portugal. (2) The alcoholic strength to be used is the potential alcoholic strength by volume. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 3825/88 (OJ No L 341 , 12. 12 . 1988, p. 1 ).